The judge did not abuse his discretion in denying the defendant’s motion for a mistrial following certain opening remarks by the prosecution. See Commonwealth v. Bellino, 320 Mass. 635, 644 (1947), cert. den. 330 U. S. 832 (1947); Commonwealth v. Hartford, 346 Mass. 482, 485-486 (1963); Commonwealth v. DeChristoforo, 360 Mass. 531, 536-538 (1971); Commonwealth v. Salemme, 3 Mass. App. Ct. 102, 105-106 (1975). Nor was there error in the judge’s denial of the defendant’s motion for a directed verdict, as there was sufficient evidence from which the jury could have found that the defendant participated in a joint enterprise with his codefendants and others to commit larceny from the policewoman. See Commonwealth v. Conroy, 333 Mass. 751, 755 (1956); Commonwealth v. Pina, 360 Mass. 139, 143 (1971); Commonwealth v. Manguda, 2 Mass. App. Ct. 785, 789, 792-793 (1975); Commonwealth v. Drew, ante, 30, 31-33 (1976).

Judgment affirmed.